Title: James Madison to Louis McLane, 6 February 1834
From: Madison, James
To: McLane, Louis


                        
                            
                                
                            
                            
                                
                                    
                                
                                Feby 6. 1834
                            
                        
                        
                        
                        J. Madison presents his respects to Mr. McLane, and asks the favor of him to let the inclosed letter to Mr.
                            Vail go with the first despatches to him from the Department of State.
                        See answr. to Mr. Vails letter of Novr. 18. 1833
                        
                            
                                
                            
                        
                    